Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “extracting the most relevant data features…” in claims 1 and 12 is a relative term which renders the claim indefinite. The term “the most relevant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore all corresponding dependent claims 1 – 9, 11 and 13 – 21 are also rejected for the same rationale.

Claim Rejections - 35 USC § 101 (Abstract Idea)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1 – 21 is / are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more analyzed according to 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). The claim recites collect, group and 
Step 1: The claims 1, 10 and 12 do fall into one of the four statutory categories of method and system claims. Nevertheless the claims still is/are considered as abstract idea for the following prongs and reasons.
Step 2A: Prong 1: The limitation of claims 1, 10 and 12 recites: collect, group and aggregate data from industrial network, extract features, identify features as normal or abnormal based on an RE value, determine data sets within abnormal time periods, compute a percentage of abnormal data sets and compared to a threshold, declare the data sets as attack data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind and / or with pen and paper without a generic computer. Except for words ‘controller operable to control’, there is nothing in the claim element precludes the step from practically being performed in human mind and/or with pen and paper is akin to scanning network traffic and obtaining various information to detect attack, in any office or campus can also be perceived to be done manually by human in an orderly fashion. In the context of these claims encompasses performing computations accordingly. 
Dependent claims 1 – 9, 11 and 13 – 21 which in turn recite computing threshold, adjustable time periods, principle component analysis of machine learning process and repetition of machine learning process  is/are mere structural addendums and are other steps that could be performed by human manually with/without need for a computer.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a human mind but for the recitation of generic computer components, then it falls within the “mental processes” 
Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional element to perform beyond routine steps of: collect, group and aggregate data from industrial network, extract features, identify features as normal or abnormal based on an RE value, determine data sets within abnormal time periods, compute a percentage of abnormal data sets and compared to a threshold, declare the data sets as attack data. The steps are recited at a high-level of generality (i.e., as generic terms performing generic computer functions (spec. [0034]) such that it amounts no more than mere instructions to apply the exception using generic computer components). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims is directed to an abstract idea.
Step 2B: The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, collect, group and aggregate data from industrial network, extract features, identify features as normal or abnormal based on an RE value, determine data sets within abnormal time periods, compute a percentage of abnormal data sets and compared to a threshold, declare the data sets as attack data amounts to no more than mere instructions to apply the exception using a generic computer terms. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. The claims is / are not patent eligible. Therefore all the corresponding dependent claims 1 – 9, 11 and 13 – 21 are also rejected for the same rationale.

Claim Rejections - 35 USC § 101 (Non-Statutory)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) 12 does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 12 is directed to “A controller operable to control…” (software per se) a non-statutory subject matter.  The claim(s) 12 does/do not fall within at least one of the four categories of patent eligible subject matter because computer-readable medium is non-statutory and does not fall in any of the four categories of process, manufacture, machine or composition – as it does not provide any hardware or tangible structure to the claim(s). Therefore all corresponding dependent claims 13 – 21 are also rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 – 12 and 14 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koral et al (US 20200112571), hereafter Ko and Cella et al (US 20190121350), hereafter Cel.
Claim 1: Ko teaches an unsupervised method for the continuous, real-time detection of abnormal traffic in an [industrial] network comprising (Fig. 1, [015]): extracting the most relevant data features from each multi-dimensional point values by executing a machine learning process that computes a lower dimensional representation of the collected data; ([0004] selects a minimum cluster identifier among the cluster identifiers that are recorded and [0018] encoder-decoder neural network computes non-linear transforms to reduce feature dimensions of data, [0048] relate to types of network traffic and includes different feature types that are pertinent to such types of network traffic);
identifying each set of extracted data in real-time as normal or abnormal once the data has been grouped into groups of data by determining whether a real-time reconstruction error (RE) value is below or above a RE threshold value, ([0016] a reconstruction error for each input vector, used to identify anomalous network traffic records. The reconstruction error comprises the difference (a Euclidean distance) between the input vector and a reconstructed vector that is output from the encoder-decoder neural network is compared to a threshold);
the RE threshold value based on a previously computed error between what is output by the machine learning process for a given input based on data previously collected during normal operation of the industrial network; ([0022-23] the threshold distance is based upon an aggregate normalized distance of the feature space and the number of samples, normalized distance for the dimension is then defined as the difference between the maximum value and the minimum value divided by one less than the number of samples);
determining the number of sets of data within an adjustable, attack detection time period (hereafter "window") that have been so-identified as abnormal among all time periods within the window; ([0017] compressed vector representations associated with anomalous network traffic are clustered and labeled based on anomaly type. A cluster labelled "normal" network traffic, while one or more additional clusters each represents a type of attack or other malicious and/or anomalous activities, [0039] each aggregate vector is associated with one DNS resolver and relates to DNS traffic records for a given time period);
computing a percentage based on the number of identified abnormal sets of data within the window divided by the total number of normal and abnormal sets of data within the window, and ([0053] the majority of compressed vector representations (greater than 99.9 percent, greater than 99.99 percent, etc.) are grouped within cluster, that represent "normal" network traffic records, whereas lesser numbers of compressed vector representations fall within clusters that represent abnormal records, [0083] wherein each of the plurality of normalized distances comprises a difference between a maximum value and a minimum value for features from the plurality of samples associated with a feature type of a respective one of the plurality of dimensions, divided by one less than a number of the plurality of samples; [016-17, 70] when the reconstruction error exceeds a threshold, the network traffic data is considered to be anomalous).
Ko teaches the concept but is silent on real-time detection of abnormal traffic in an industrial network comprising: collecting data from endpoints of the industrial network; grouping the collected data into sets of data, each set representing data that is grouped into a set during an adjustable time period before the time period expires; aggregating and mapping the data that is within each set to a single multi- dimensional point value;
But analogous art Cel teaches real-time detection of abnormal traffic in an industrial network comprising: collecting data from endpoints of the industrial network; ([0014] a system for data collection in an industrial environment: collect output data from a plurality of input sensors);
grouping the collected data into sets of data, each set representing data that is grouped into a set during an adjustable time period before the time period expires; ([0363, 401] monitoring data is grouped into subsets for analysis and are grouped based on common operating conditions and [0259, 389] dynamic markers enables to utilize multiple segments of the collection interval indicated by the markers as multiple historical collection ensembles and sensors provide readings according to a selected interval or schedule);
aggregating and mapping the data that is within each set to a single multi- dimensional point value; ([0289]  aggregating data that is likely to supplement or complement an existing model, [0452] radial basis function is applied in a multi-layer perceptron, input is mapped onto each radial basis function in a hidden layer);
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ko to include the idea of collecting and processing data as taught by Cel so that allows the industrial environment to use the benefits of networking and control technologies, while also providing security, such as preventing cyber-attacks ([0162]).
Claim 10: Ko teaches an unsupervised method for detecting the source of an attack in an industrial network comprising: electronically filter out data that originates from sources that are not directed at a target; generating a RE value based on data from sources that are directing data at the target during the attack; comparing the generated RE value to a previously computed RE threshold associated with the target based on non-attack traffic patterns; declaring one or more of the sources to be a source of the attack when the generated RE value exceeds the RE threshold. ([0004] selects a minimum cluster identifier among the cluster identifiers that are recorded and [0018] encoder-decoder neural network computes non-linear transforms to reduce feature dimensions of data, [0048] relate to types of network traffic and includes different feature types that are pertinent to such types of network traffic; [0016] a reconstruction error for each input vector, used to identify anomalous network traffic records. The reconstruction error comprises the difference (a Euclidean distance) between the input vector and a reconstructed vector that is output from the encoder-decoder neural network is compared to a threshold; [0053] the majority of compressed vector representations (greater than 99.9 percent, greater than 99.99 percent, etc.) are grouped within cluster, that represent "normal" network traffic records, whereas lesser numbers of compressed vector representations fall within clusters that represent abnormal records, [0083] wherein each of the plurality of normalized distances comprises a difference between a maximum value and a minimum value for features from the plurality of samples associated with a feature type of a respective one of the plurality of dimensions, divided by one less than a number of the plurality of samples; [016-17, 70] when the reconstruction error exceeds a threshold, the network traffic data is considered to be anomalous).
Ko teaches the concept but is silent on real-time detection of abnormal traffic in an industrial network comprising: collecting data from one or more endpoints of the industrial network that are suspected of being sources of an attack;
But analogous art Cel teaches real-time detection of abnormal traffic in an industrial network comprising: collecting data from one or more endpoints of the industrial network that are suspected of being sources of an attack; ([0014] a system for data collection in an industrial environment: collect output data from a plurality of input sensors);
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ko to include the idea of collecting and processing data as taught by Cel so that allows the industrial environment to use the benefits of networking and control technologies, while also providing security, such as preventing cyber-attacks ([0162]).
Claim 12: Ko teaches a controller operable to control an unsupervised, continuous, real-time detection of abnormal traffic in an [industrial] network by (Fig. 1, [015]): extracting the most relevant data features from each multi-dimensional point values by executing a machine learning process that computes a lower dimensional representation of the collected data; identifying each set of extracted data in real-time as normal or abnormal once the data has been grouped into groups of data by determining whether a real- time reconstruction error (RE) value is below or above a RE threshold value, the RE threshold value based on a previously computed error between what is output by the machine learning process for a given input based on data previously collected during normal operation of the industrial network; determining the number of sets of data within an adjustable, attack detection time period (hereafter "window") that have been so-identified as abnormal among all time periods within the window; computing a percentage based on the number of identified abnormal sets of data within the window divided by the total number of normal and abnormal sets of data within the window, and declaring the data, within the abnormal sets within the window, attack data when the computed percentage is greater than a threshold percentage. ([0004] selects a minimum cluster identifier among the cluster identifiers that are recorded and [0018] encoder-decoder neural network computes non-linear transforms to reduce feature dimensions of data, [0048] relate to types of network traffic and includes different feature types that are pertinent to such types of network traffic; [0016] a reconstruction error for each input vector, used to identify anomalous network traffic records. The reconstruction error comprises the difference (a Euclidean distance) between the input vector and a reconstructed vector that is output from the encoder-decoder neural network is compared to a threshold; [0022-23] the threshold distance is based upon an aggregate normalized distance of the feature space and the number of samples, normalized distance for the dimension is then defined as the difference between the maximum value and the minimum value divided by one less than the number of samples; [0017] compressed vector representations associated with anomalous network traffic are clustered and labeled based on anomaly type. A cluster labelled "normal" network traffic, while one or more additional clusters each represents a type of attack or other malicious and/or anomalous activities, [0039] each aggregate vector is associated with one DNS resolver and relates to DNS traffic records for a given time period; [0053] the majority of compressed vector representations (greater than 99.9 percent, greater than 99.99 percent, etc.) are grouped within cluster, that represent "normal" network traffic records, whereas lesser numbers of compressed vector representations fall within clusters that represent abnormal records, [0083] wherein each of the plurality of normalized distances comprises a difference between a maximum value and a minimum value for features from the plurality of samples associated with a feature type of a respective one of the plurality of dimensions, divided by one less than a number of the plurality of samples; [016-17, 70] when the reconstruction error exceeds a threshold, the network traffic data is considered to be anomalous).
Ko teaches the concept but is silent on real-time detection of abnormal traffic in an industrial network comprising: collecting data from endpoints of the industrial network; grouping the collected data into sets of data, each set representing data that is grouped into a set during an adjustable time period before the time period expires; aggregating and mapping the data that is within each set to a single multi- dimensional point value;
But analogous art Cel teaches real-time detection of abnormal traffic in an industrial network comprising: collecting data from endpoints of the industrial network; grouping the collected data ([0014] a system for data collection in an industrial environment: collect output data from a plurality of input sensors; [0363, 401] monitoring data is grouped into subsets for analysis and are grouped based on common operating conditions and [0259, 389] dynamic markers enables to utilize multiple segments of the collection interval indicated by the markers as multiple historical collection ensembles and sensors provide readings according to a selected interval or schedule; [0289]  aggregating data that is likely to supplement or complement an existing model, [0452] radial basis function is applied in a multi-layer perceptron, input is mapped onto each radial basis function in a hidden layer); 
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ko to include the idea of collecting and processing data as taught by Cel so that allows the industrial environment to use the benefits of networking and control technologies, while also providing security, such as preventing cyber-attacks ([0162]).
Claim 3: the combination of Ko and Cel teaches the method in claim 1 wherein the RE threshold is computed as a value for which 90% of the data within a previous training set of data has lower real-time RE value and the remaining data in the training set has higher RE values. (Ko: [0053] the majority of compressed vector representations (greater than 99.9 percent, greater than 99.99 percent, etc.) are grouped within cluster, that represent "normal" network traffic records, whereas lesser numbers of compressed vector representations fall within clusters that represent abnormal records).
Claim 4: the combination of Ko and Cel teaches the method as in claim 1 wherein the adjustable time period is ten seconds. (Ko: [0220]  the period of time is between 60 seconds to 120 seconds).
Claim 5: the combination of Ko and Cel teaches the method as in claim 1 further comprising declaring an attack when a plurality of consecutive adjustable time periods are classified attack time periods. (Ko: [0039] each aggregate vector is associated with one DNS resolver and relates to DNS traffic records for a given time period, [0054] Each of the different clusters represent a different type of anomaly. Cluster 1 represents a DDoS on a DNS authoritative server, cluster 2 represents scanning and probing activity, and cluster 3 represents traffic relating to DNS resolver cache poisoning).
Claim 6: the combination of Ko and Cel teaches the method as in claim 5 wherein the machine learning process comprises an autoencoding process or principle component analysis process. (Ko: [0015] build an encoder-decoder neural network (an autoencoder)).
Claim 7: the combination of Ko and Cel teaches the method as in claim 1 further comprising collecting the data from collection means configured and connected close to an end point of the network. (Cel: [0014] a system for data collection in an industrial environment: collect output data from a plurality of input sensors, [0040] a first element in a first machine in an industrial environment includes a platform including a computing environment connected to a local data collection system having at least a first sensor signal and a second sensor signal obtained from at least the first machine in the industrial environment).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ko to include the idea of collecting data and connected to a point as taught by Cel so that allows the industrial environment to use the ([0162]).
Claim 8: the combination of Ko and Cel teaches the method as in claim 1 further comprising collecting the data by executing packet capture process or virtual machine/container. (Cel: [0059] capturing a plurality of streams of sensed data from sensors deployed to monitor aspects of an industrial machine associated with at least one moving part of the machine).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ko to include the idea of collecting data as taught by Cel so that allows the industrial environment to use the benefits of networking and control technologies, while also providing security, such as preventing cyber-attacks ([0162]).
Claim 9: the combination of Ko and Cel teaches the method as in claim 8 wherein the virtual machine/container comprises tcpdump. (Cel: [1057] a sensor having a single low-volume data transfer to a data controller utilizes TCP/IP packet communication to the data controller).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ko to include the idea of collecting data and connected to a point as taught by Cel so that allows the industrial environment to use the benefits of networking and control technologies, while also providing security, such as preventing cyber-attacks ([0162]).
Claim 11: the combination of Ko and Cel teaches the method as in claim 1 where Machine Learning model training is repeated periodically and computing the RE threshold is repeated periodically using data collected since the last time the training was performed. (Ko: [0020] one common task for machine learning (ML) in cyber-security is to identify the observable features of anomalies for root-cause analysis and solution recommendation, [055] the processing system begins a main loop which repeats N times).
Claim 14: the combination of Ko and Cel teaches the controller as in claim 12 wherein the RE threshold is computed as a value for which 90% of the data within a previous training set of data has lower real-time RE value and the remaining data in the training set has higher RE values. (Ko: [0053] the majority of compressed vector representations (greater than 99.9 percent, greater than 99.99 percent, etc.) are grouped within cluster, that represent "normal" network traffic records, whereas lesser numbers of compressed vector representations fall within clusters that represent abnormal records).
Claim 15: the combination of Ko and Cel teaches the controller as in claim 12 further operable to declare an attack when a plurality of consecutive adjustable time periods are classified attack time periods. (Ko: [0039] each aggregate vector is associated with one DNS resolver and relates to DNS traffic records for a given time period, [0054] Each of the different clusters represent a different type of anomaly. Cluster 1 represents a DDoS on a DNS authoritative server, cluster 2 represents scanning and probing activity, and cluster 3 represents traffic relating to DNS resolver cache poisoning).
Claim 16: the combination of Ko and Cel teaches the controller as in claim 12 wherein the machine learning process comprises an autoencoding process or principle component analysis process. (Ko: [0015] build an encoder-decoder neural network (an autoencoder)).
Claim 17: the combination of Ko and Cel teaches the controller as in claim 12 further operable to collect the data from collection means configured and connected close to an end point of the network. (Cel: [0014] a system for data collection in an industrial environment: collect output data from a plurality of input sensors, [0040] a first element in a first machine in an industrial environment includes a platform including a computing environment connected to a local data collection system having at least a first sensor signal and a second sensor signal obtained from at least the first machine in the industrial environment).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ko to include the idea of collecting data and connected to a point as taught by Cel so that allows the industrial environment to use the benefits of networking and control technologies, while also providing security, such as preventing cyber-attacks ([0162]).
Claim 18: the combination of Ko and Cel teaches the controller as in claim 12 further operable to collect the data by executing packet capture process or virtual machine/container. (Cel: [0059] capturing a plurality of streams of sensed data from sensors deployed to monitor aspects of an industrial machine associated with at least one moving part of the machine).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ko to include the idea of collecting data as taught by Cel so that allows the industrial environment to use the benefits of networking and control technologies, while also providing security, such as preventing cyber-attacks ([0162]).
Claim 19: the combination of Ko and Cel teaches the controller as in claim 18 wherein the virtual machine/container comprises tcpdump. (Cel: [1057] a sensor having a single low-volume data transfer to a data controller utilizes TCP/IP packet communication to the data controller).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ko to include the idea of collecting data and connected to a point as taught by Cel so that allows the industrial environment to use the ([0162]).
Claim 21: the combination of Ko and Cel teaches the controller as in claim 20 where the controller is operable to repeatedly and periodically complete a Machine Learning model training and where computing the RE threshold is repeated periodically using data collected since the last time the training was performed. (Ko: [0020] one common task for machine learning (ML) in cyber-security is to identify the observable features of anomalies for root-cause analysis and solution recommendation, [055] the processing system begins a main loop which repeats N times).
Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko and Cel as applied to claims above, and further in view of Misu et al (US 20200364579 ), hereafter Mis.
Claim 2: the combination of Ko and Cel teaches the method as in claim 1 but is silent on wherein the threshold percentage is 50%.
But analogous art Mis teaches wherein the threshold percentage is 50%. ([0029] the value or level is a percentage between 0% and 100%).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined inventions of Ko and Cel to include the idea of threshold level percentage a as taught by Mis so that rare but non-anomalous situations are weighed down leading to fewer false positives ([057]).
Claim 13: the combination of Ko and Cel teaches the controller as in claim 12 but is silent on wherein the threshold percentage is 50%.
([0029] the value or level is a percentage between 0% and 100%).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined inventions of Ko and Cel to include the idea of threshold level percentage a as taught by Mis so that rare but non-anomalous situations are weighed down leading to fewer false positives ([057]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867. The examiner can normally be reached M-F: 8:30am-5pm (EST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 5712727624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BADRINARAYANAN /Examiner, Art Unit 2496.